—Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered November 13, 1991, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him, as a violent felony offender, to 6 to 18 years, unanimously affirmed.
According to his own testimony, after observing an interfamily fight, in which he was not personally involved, defendant shot one of the participants in the back, claiming to have done so in defense of a third party, upon whom the victim purportedly was advancing swinging a baseball bat. Viewing the evidence in a light most favorable to the People and giving due deference to the jury’s findings of credibility, under the standards set forth in People v Bleakley (69 NY2d 490, 495), defendant’s guilt was proved beyond a reasonable doubt by overwhelming evidence. The jury was free to reject defendant’s self-serving testimony. We find no error in the court’s justification instruction (see, People v Wesley, 76 NY2d 555; People v Goetz, 68 NY2d 96, 114-115). Defendant’s remaining contentions are unpreserved or meritless. Concur — Sullivan, J. P., Carro, Ellerin and Rubin, JJ.